         Case 4:21-cv-00645-BRW Document 2 Filed 07/21/21 Page 1 of 2


                                                                                       ELECTRONICALLY FILED
                                                                                          Lonoke County Circuit Court
                                                                                         Deborah Oglesby, Circuit Clerk
                                                                                         2021-Jun-16 14:18:09
                                                                                             43CV-21-366
                                                                                           C23D03 : 2 Pages




                IN THE CIRCUIT COURT OF LONOKE COUNTY, ARKANSAS


 JANICE N. GOODE                                                                          PLAINTIFF

 vs.
 DOLGENCORP, LLC
 d/b/a DOLLAR GENERAL                                                                   DEFENDANT

                                            COMPLAINT

         COMES the Plaintiff, Janice N. Goode, and for her cause of action states:

         1.     Plaintiff is a resident of Jefferson County, Arkansas. Her cause of action concerns

 tortuous injury occurring in Lonoke County, Arkansas.

       2.      Defendant, Dolgencorp, LLC d/b/a Dollar General, herein after referred to as "Dollar

General," is a foreign corporation, incorporated and having its principal place of business in a State

other than Arkansas. Defendant, Dollar General, owns and operates a Dollar General store located

at 707 East Fordyce Street in England, Lonoke County, Arkansas.

        3.     That this Court has jurisdiction over this matter and venue is proper herein.

       4.      That on June 10, 2019, Plaintiff Janice Goode was a business invitee at the Dollar

General located in England, Lonoke County, Arkansas. While Plaintiff was inside the store she was

pushing a cart which got caught on a rug which was not properly secured, overseen, and was turned

up, which caused her cart to get caught on the rug. This caused the Plaintiff to fall and suffer serious

personal injuries. The Plaintiff was not aware that the rug was not properly secured, making the area

unreasonably dangerous.

       5.      That as a result of the negligence of Dollar General, Plaintiff suffered permanent

personal injuries.

       6.      That the injuries suffered by the Plaintiff resulted from negligence on the part of

Dollar General and its employees. Defendant is vicariously liable for any acts of negligence on the
            Case 4:21-cv-00645-BRW Document 2 Filed 07/21/21 Page 2 of 2




part of its employees.   The negligent acts include, but are not limited to:

       a.       failing to warn the Plaintiff that the rug was not properly secured, causing the area to

                become unreasonably dangerous;

       b.       failing to maintain the premises safe from unreasonable risk of harm; and,

       c.       failing to properly maintain the store.

        7.      That as a proximate result of the negligence of Dollar General and its employees,

Plaintiff claims the following damages:

        a.      permanent physical injuries,

       b.       medical expenses, past and future,

        c.      pain, suffering and mental anguish, past and future; and

        d.      scars.

        8.      That Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff prays that upon trial of this matter she be awarded damages in an

amount sufficient to compensate her for the damages she has sustained, with said amount being in

excess of that required for federal court jurisdiction in diversity of citizenship cases, together with

all other relief to which he may be entitled.
                                                Respectfully submitted,
                                                THE BRAD HENDRICKS LAW FIRM
                                                500 C Pleasant Valley Dr.
                                                Little Rock, AR 72227
                                                (501) 221-0444
                                                (501) 661-0196 (fax)

                                       BY:      Isl Matthew E. Hartness
                                                Matthew E. Hartness A.B.N 96005
